   Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 1 of 11 PageID #:445




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 TIMOTHY D. JORDAN, II,

              Plaintiff,                             No. 15 C 157

       v.                                            Judge Thomas M. Durkin

 J.E. KLAMENRUS, L.C. BLAYDES, E.T.
 BUBACZ, T.A. RILEY, and CITY OF
 CHICAGO,

              Defendants.


                           MEMORANDUM OPINION AND ORDER

      Plaintiff Timothy D. Jordan II brings this action against the City of Chicago

and police officers J.E. Klamenrus, L.C. Blaydes, T.A. Riley, and E.T. Bubacz for

several alleged constitutional and related state-law violations stemming from his

2014 arrest and detention. The Defendant officers filed a partial motion to dismiss

Jordan’s third amended complaint. R. 83. The City of Chicago filed a separate motion

to dismiss Jordan’s Monell claim. R. 92. For the following reasons, the City’s motion

is granted, and the officers’ motion is granted in part and denied in part.

                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
  Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 2 of 11 PageID #:446




This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      On the night of April 30, 2014, Jordan alleges that he was standing outside of

his aunt’s house when Officers Riley, Blaydes and Bubacz pulled up in an unmarked

police car, and Officers Blaydes and Bubacz exited, placed Joradan in handcuffs, and

searched him. R. 81 ¶¶ 12-13. The officers did not find a firearm or illegal contraband

but took Jordan’s cellphone and identification. Id. ¶¶ 14-15. Officer Riley, who had

remained in the police car, ran Jordan’s information and yelled to Blaydes and

Bubacz that Jordan was a felon, “and a big one at that.” Id. ¶ 16. When Jordan

objected to his detention and the search, Blaydes struck him in the face and ordered

him to “shut up.” Id. ¶ 17.



                                           2
  Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 3 of 11 PageID #:447




      The officers transported Jordan to a police station where he was booked, given

a gunshot residue test, and told for the first time that he was being accused of

possessing a gun that was recently “stove-piped” and discharged. Id. ¶¶ 20-21. The

gun he allegedly possessed underwent forensic testing and was found to have been

discharged shortly before his arrest. Id. ¶ 24. Meanwhile, the gunshot residue test

showed no residue on Jordan’s body or clothing. Id. ¶ 25.

      Jordan was charged with two counts of unlawful use or possession of a weapon

by a felon and six counts of aggravated unlawful use of a weapon. Id. ¶ 22. Jordan

remained incarcerated awaiting trial from April 30, 2014 through October 2019. Id.

¶ 23; R. 83 at 2. On October 4, 2019, Jordan pleaded guilty to an amended charge of

reckless discharge of a firearm and the prosecution dismissed the remaining charges

nolle prosequi. R. 83-3 at 2, 5, 12. The state court accepted the guilty plea based on

the factual basis that “on April 30, 2014, the defendant discharged a firearm which

endangered another’s bodily safety.” Id. at 9. Jordan was sentenced to time served

and released from custody shortly thereafter. R. 83 at 2.

      Jordan’s third amended complaint alleges claims under 42 U.S.C. § 1983 for

excessive force (Count I); false imprisonment (Count II); malicious prosecution (Count

III); fabrication of evidence (Count IV); conspiracy (Count V); and Monell liability

(Count X). The complaint also alleges state-law violations for intentional infliction of

emotional distress (Count VI); state-law conspiracy (Count VII); and indemnification

and respondeat superior (Counts VIII and IX). Defendants moved to dismiss Counts

II-VII and Count X.



                                           3
     Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 4 of 11 PageID #:448




                                       Analysis

    I.   Section 1983 Claims for False Imprisonment, Malicious Prosecution,
         Fabrication of Evidence, and Conspiracy (Counts II-V)

         Defendants move to dismiss Counts II-V as barred by Heck v. Humphrey, 512

U.S. 477, 487 (1994). Under Heck, a civil claim must be dismissed if “judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated.” 512 U.S. at 487. In determining whether Heck applies, “a

district court must analyze the relationship between the plaintiff’s § 1983 claim and

the charge on which he was convicted.” VanGilder v. Baker, 435 F.3d 689, 691 (7th

Cir. 2006). If the plaintiff “makes allegations that are inconsistent with the

conviction’s having been valid, Heck kicks in and bars his civil suit.” Okoro v.

Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) (citing Edwards v. Balisok, 520 U.S.

641, 646-48 (1997)). If, however, “the district court determines that the plaintiff’s

action, even if successful, will not demonstrate the invalidity of any outstanding

criminal judgment against the plaintiff, the action should be allowed to proceed.”

VanGilder, 435 F.3d at 691 (quoting Heck, 512 U.S. at 487).

         In Counts II-V, Jordan alleges that the Defendant officers fabricated that he

possessed a gun (Count IV), and then used that fabricated evidence to detain and

prosecute him (Counts II and III). See R. 81 ¶¶ 29-41.1

         These allegations, if successful, would necessarily imply the invalidity of




1   Counts V concerns Defendants’ conspiracy to do so.
                                           4
   Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 5 of 11 PageID #:449




Jordan’s conviction for reckless discharge of a firearm and are thus barred by Heck.

Under Illinois law, a “person commits reckless discharge of a firearm by discharging

a firearm in a reckless manner which endangers the bodily safety of an individual.”

720 ILCS 5/24-1.5. The offense “require[s] proof that a defendant actually possessed

a firearm.” In re Nasie M., 45 N.E.3d 347, 353 (Ill. App. Ct. 2015). Thus, a finding

that Jordan never had a firearm but was framed by the Defendants would necessarily

call his conviction into question.

      Jordan’s arguments to the contrary are unavailing. First, Jordan argues that

Heck does not apply to a plaintiff who is no longer in custody and cannot pursue

habeas relief. The Seventh Circuit recently rejected Jordan’s exact argument. See

Savory v. Cannon, 947 F.3d 409, 421 (7th Cir. 2020) (“The dicta of five Justices in

Spencer [v. Kemna, 523 U.S. 1 (1998)] did not overrule the holding and reasoning of

Heck, and a plaintiff’s failure to pursue habeas relief when it was available is

irrelevant to whether the Heck bar applies.”). This argument is thus unpersuasive.

      Second, Jordan argues that his claims “are grounded in Fourth Amendment

violations,” which do not necessarily implicate Heck. R. 94-1 at 7. While it is true that

some Fourth Amendment claims do not trigger Heck, see, e.g., Evans v. Poskon, 603

F.3d 362, 364 (7th Cir. 2010) (Fourth Amendment excessive force claim); Mordi v.

Zeigler, 870 F.3d 703, 708 (7th Cir. 2017) (Fourth Amendment claim based on racial

profiling in traffic stop), Jordan’s claims do not fall into that category.

      Okoro is instructive. In Okoro, the plaintiff was convicted of a drug offense and

later sued federal and state officers seeking return of gems and cash he claimed they



                                            5
    Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 6 of 11 PageID #:450




stole while searching his home. 324 F.3d at 489. The Seventh Circuit explained that

“Okoro could be guilty of drug violations yet also have been victim of a theft by the

officers who arrested him.” Id. Because Okoro insisted from the outset that there were

no drugs and he was framed, however, any success on his claim would be inconsistent

with the validity of his conviction and was Heck barred. Id. at 490.

       Similarly, Jordan’s claims do not challenge the lawfulness of the officers’ initial

search and seizure. Rather, the complaint alleges that Jordan never possessed a gun

and the officers framed him. If Jordan prevailed on these facts, it would be

incompatible with his reckless discharge of a firearm conviction, the exact situation

Heck aims to prevent.

       Finally, Jordan contends that because the factual basis on which the state

court accepted his guilty plea – “on April 30, 2014, the defendant discharged a firearm

which endangered another’s bodily safety” – does not reference the time, the plea may

concern a different incident unrelated to the allegations in this case.2 Tellingly,

Jordan does not claim that the plea does relate to an earlier event, only that it could.

Such an inference is not reasonable. See Adelekan v. Dec, 2013 WL 1499037, at *1

(N.D. Ill. Apr. 10, 2013) (“Rule 12(b)(6) calls for drawing reasonable inferences in



2 Defendants attached the change of plea hearing transcript to their motion to
dismiss. R. 83-3. A court can take judicial notice of matters of public record without
converting a motion to dismiss into a motion for summary judgment. General Elec.
Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080-81 (7th Cir. 1997). “This
principle can extend to criminal plea agreements and transcripts of criminal court
hearings.” Schwind v. Koste, 2020 WL 3035997, at *3 (N.D. Ill. June 4, 2020)
(collecting cases).


                                            6
    Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 7 of 11 PageID #:451




favor of the plaintiff pleader. But even so, the requirement of reasonableness

remains[.]”). Jordan’s guilty plea was entered in the criminal case that concerned the

same facts underlying this lawsuit. Under Illinois law, “[t]wo or more offenses may

be charged in the same indictment, information or complaint in a separate count for

each offense if the offenses charged . . . are based on the same act or on 2 or more acts

which are part of the same comprehensive transaction.” 725 ILCS 5/111-4(a).

Accepting Jordan’s theory, which has no basis in the complaint and was raised only

in response to the motion to dismiss, would require the Court to infer that the

prosecutor impermissibly joined an unrelated gun offense to the “transaction” that

occurred between 9:00 and 10:00 p.m. on April 30, 2014. Moreover, even if the plea

related to a different incident on April 30, 2014, Jordan’s claims would fail because

his earlier discharge of a gun would provide probable cause for his detainment. See

Abbott v. Sangamon Cty., 705 F.3d 706, 714 (7th Cir. 2013) (“The existence of probable

cause to arrest is an absolute defense to any claim under § 1983 against a police

officer for false arrest or false imprisonment.”). Accordingly, Counts II-V are barred

by Heck and must be dismissed.3



3 Count III also fails because there is no claim for Fourth Amendment malicious
prosecution. See Manuel v. City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018). To the
extent Jordan alleges a state law malicious prosecution claim, it also falls flat. “For
purposes of a malicious prosecution action, the plaintiff has the burden to prove that
the nolle prosequi was entered for reasons related to his innocence.” Lund v. City of
Rockford, 956 F.3d 938, 949 (7th Cir. 2020). “The abandonment of the proceedings is
not indicative of the innocence of the accused when the nolle prosequi is the result of
an agreement or compromise with the accused[.]” Swick v. Liautaud, 662 N.E.2d
1238, 1243 (Ill. 1996). Because the nolle prosequi resulted from Jordan’s guilty plea,
he cannot satisfy the favorable termination element of a state-law malicious
prosecution claim.
                                           7
   Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 8 of 11 PageID #:452




 II.   State-Law Claims for Intentional Infliction of Emotional Distress and
       Conspiracy (Counts VI and VII)

       Jordan also brings state-law claims for conspiracy and intentional infliction of

emotional distress based on the same conduct at issue in Counts II-V. Because Heck

also applies to Illinois state-law claims, Jordan’s conspiracy claim is dismissed. See

Johnson v. Chibicki, 2011 WL 5868010, at *2 (N.D. Ill. Nov. 21, 2011) (“The rule set

forth in Heck applies with equal force to state law claims.”); Littrell v. Gulbrantson,

2018 WL 2933664, at *7 (N.D. Ill. June 12, 2018) (“plaintiff’s state law claims . . . are

dismissed because Illinois has adopted the rule of Heck for claims arising under

Illinois law.”).

       For the same reason, Jordan’s intentional infliction of emotional distress claim

is dismissed to the extent it relates to Defendants’ fabrication of evidence and his

false imprisonment. However, Jordan also brings an excessive force claim based on

Officer Blaydes’s having allegedly punched him in the face after he was already

handcuffed. See R. 81 ¶ 17; R. 94-1 at 12. At the pleading stage, this allegation is

enough to support an intentional infliction of emotional distress claim, especially

considering that there is nothing to indicate Jordan was resisting arrest when

Blaydes struck him. See Puch v. Village of Glenwood, 2012 WL 2502688, at *7 (N.D.

Ill. June 27, 2012) (denying motion for judgment on the pleadings on plaintiff’s IIED

claim because it was tied to his excessive force claim and a jury could conclude officers’

conduct during arrest was extreme, outrageous, and intended to inflict severe

emotional harm). Accordingly, Jordan’s intentional infliction of emotional distress

claim may proceed to the extent it relates to the excessive force used during his

                                            8
    Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 9 of 11 PageID #:453




arrest.4

III.   Monell Claim (Count X)

        Jordan also brings a Monell claim against the City of Chicago. “A government

entity can be held liable under § 1983 when the execution of a government policy or

custom is deemed to inflict an injury on a plaintiff.” Rossi v. City of Chicago, 790 F.3d

729, 737 (7th Cir. 2015) (citing Monell v. Dep’t of Soc. Servs. of the City of New York,

436 U.S. 658, 694 (1978)). To establish liability under Monell, a plaintiff must show

that “the unconstitutional act complained of is caused by: (1) an official policy adopted

and promulgated by its officers; (2) a governmental practice or custom that, although

not officially authorized, is widespread and well settled; or (3) an official with final

policy-making authority.” Thomas v. Cook County Sherriff’s Dep't., 604 F.3d 293, 303

(7th Cir. 2010) (citing Monell, 436 U.S. at 690). The policy, practice, or custom must

be the “moving force” behind the constitutional violation. Wilson v. Cook County, 742

F.3d 775, 780 (7th Cir. 2014) (quoting Teesdale v. City of Chicago, 690 F.3d 829, 833

(7th Cir. 2012)). “[M]isbehavior by one or a group of officials is only relevant where it

can be tied to the policy, customs, or practices of the institution as a whole.” Rossi,

790 F.3d at 737.

       Jordan contends that the Chicago Police Department’s “code of silence” and

failure “to train, supervise, discipline, and control its police officers” led to the officers’

violation of his civil rights. In so arguing, however, Jordan fails to cite a single specific



4 Because the Court finds that Jordan’s claims are barred by the Heck doctrine, it
need not address Defendants’ alternative argument that Counts II-VII are barred by
collateral estoppel.
                                              9
  Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 10 of 11 PageID #:454




instance of similar misconduct. R. 81 ¶ 47. While it is not impossible for a plaintiff to

demonstrate the existence of an unofficial policy or custom based on his own

experience, it is “necessarily more difficult . . . because ‘what is needed is evidence

that there is a true municipal policy at issue, not a random event.’” Grieveson v.

Anderson, 538 F.3d 763, 774 (7th Cir. 2008) (quoting Calhoun v. Ramsey, 408 F.3d

375, 380 (7th 2008)). As such, “courts in this district generally dismiss Monell claims

in which ‘[a]ll of the allegations in the Complaint pertain exclusively to [the

plaintiff].’” Elder v. Dart, 2015 WL 509555, at *3 (N.D. Ill. Feb. 4, 2015) (alteration in

original) (quoting Davis v. Metro. Pier & Exposition Auth., 2012 WL 2576356, at *12

(N.D. Ill. July 3, 2012)); see also Lewis v. County of Cook, 2011 WL 839753, at *14

(N.D. Ill. Feb. 24, 2011) (dismissing Monell claim because the plaintiff “does not allege

facts supporting retaliatory conduct against anyone other than herself”).

      Rather than citing similar instances of misconduct, Jordan merely recites the

elements of a Monell claim in conclusory fashion. That is not enough to survive a

motion to dismiss. See, e.g., McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir.

2011) (affirming dismissal of Monell claim and noting that many of the alleged “facts”

were merely legal conclusions or elements of the cause of action); Starks v. City of

Waukegan, 946 F. Supp. 2d 780, 792 (N.D. Ill. 2013) (dismissing Monell claim because

the plaintiff only included boilerplate allegations in his complaint); Smith v. Preston,

2012 WL 698889, at *2 (N.D. Ill. Feb. 29, 2012) (dismissing Monell claim because

plaintiff only provided general allegations as to certain policies and practices that

existed). Accordingly, Count X is dismissed.



                                           10
  Case: 1:15-cv-00157 Document #: 107 Filed: 08/06/20 Page 11 of 11 PageID #:455




                                     Conclusion

      For the reasons stated, the City’s motion is granted, R. 92, and the officers’

motion is granted in part and denied in part. R. 83. Counts II-V, VII, and X are

dismissed without prejudice. Count VI is dismissed without prejudice except to the

extent it relates to Officer Blaydes’ use of excessive force during Jordan’s arrest.

Because the excessive force and intentional infliction of emotional distress claims

relate only to Officer Blaydes, the remaining individual Defendants are dismissed.

Should Plaintiff’s counsel believe he can cure the deficiencies identified consistent

with his obligations under Federal Rule of Civil Procedure 11, he may move for leave

to file an amended complaint by August 27, 2020. The motion should attach a redlined

comparison between the current complaint and the proposed amended complaint, and

it should be supported by a brief of no more than five pages describing how the

proposed amended complaint cures the deficiencies. Otherwise, the affected claims

will be dismissed with prejudice and the case will move forward solely on Jordan’s

remaining claims.


                                              ENTERED:




                                              _____________________

                                              Honorable Thomas M. Durkin
                                              United States District Judge

Dated: August 6, 2020



                                         11
